DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 were pending and were rejected in the previous office action. Claims 1, 11, and 20 were amended. Claims 1-20 remain pending and are examined in this office action. 

Priority
The instant application is a continuation-in-part of U.S. Application No. 16/221,031, filed on 12/14/2018, which is continuation of U.S. Application No. 14/548,389, filed on 11/20/2014, which claims priority to U.S. Provisional Application No. 61/906,511, filed on 11/20/2013.
However, none of the above applications provide full support all of the limitations of independent claims 1, 11, or 20 or any of the respective dependent claims. For example, none of the above applications provide support for all the limitations “authorize the carrier computing entity to connect to the wireless network that is associated with the customer computing entity…determine that carrier transmitter device physically associated with the package is detected within the wireless communications range of the wireless network that is associated with the customer computing entity; activate direct monitoring of the package by the customer computing entity; monitor the carrier transmitter device physically associated with the package detected within the wireless communications range using the customer computing entity, wherein the customer computing entity communicates connectivity data of the carrier transmitter device to a cloud-based application; determine, by the cloud-based application, an unauthorized removal of the package occurs based on a change in connectivity in the connectivity data of the carrier transmitter device; in response to determining the unauthorized removal of the package, generate an alert; communicate the alert to a customer that is associated with the package, wherein the alert includes a request for a customer to indicate whether the customer is responsible for the unauthorized removal of the package; and in response to communicating the alert, receive a response from the customer that indicates whether the customer is responsible for the unauthorized removal of the package.” 
Therefore claims 1-20 are therefore being examined with an effective filing date of 9/17/2019. 

Response to Arguments
35 USC § 103: 
Applicant’s arguments with respect to the § 103 rejections of claims 1-20 (pgs. 12-15 of remarks filed 6/01/2022) have been fully considered but they are not persuasive. Applicant argues that none of the cited Felice, Kosseifi, Danyluk, or Haynes references (or any of the other cited references) teach determining, in real-time by the cloud-based application, an unauthorized removal of the package occurs... based on an absence of a customer-input package retrieval indicator from a customer associated with the package as recited in amended claims 1, 11, and 20. However, the examiner respectfully disagrees. 
The combination of Felice/Kosseifi/Danyluk are previously cited as teaching the limitation to determine, by the cloud-based application, an unauthorized removal of the package occurs based on a change in connectivity in the connectivity data of the carrier transmitter device associated with the package. Kosseifi is cited as teaching monitoring whether or not the carrier transmitter device is still detected over the network, and further teaches that the security controller determines that an authorized removal of the package occurs based on a change in connectivity in the connectivity data of the carrier transmitter device associated with the package (Kosseifi: ¶ 0023-0024, ¶ 0039, ¶ 0048) but does not do so using a cloud-based system. However, Danyluk is cited as teaching a cloud-based monitoring system that receives and processes data from monitoring devices to determine whether an unauthorized removal, i.e. theft, of the package occurs (Danyluk: ¶ 0026 showing cloud-based monitoring system that receives the transmitted data; ¶ 0038, ¶ 0047-0048 showing determination of theft based on the received data; ¶ 0050-0070 further discussing cloud implementation).
Applicant’s amendment clarifies that determining an unauthorized removal is also based on an absence of a customer-input package retrieval indicator from a customer associated with the package. However, as discussed in the April 12, 2022 interview, the examiner argues that the Kosseifi reference still teaches determining an unauthorized removal of the package based on an absence of a customer-input package retrieval indicator from a customer associated with the package (Kosseifi: ¶ 0026 showing when a recipient’s smartphone and wireless security device have established communication, the smartphone may send or confirm the security credentials that are associated with the rightful recipient…and that once the security precautions are disabled, the addressee may claim or accept and move the package 20 without generating the alarm; however, also in ¶ 0026, Kosseifi teaches that “if the smartphone 72 cannot satisfy the security credentials 36 established during the initial activation 30, theft may be inferred” and therefore determining that theft has occurred, i.e. the unauthorized removal is based on an absence of the security credentials for allowing the customer to retrieve the package). Therefore, the combination of Felice/Kosseifi/Danyluk/Haynes would still render claim 1 obvious, and the combination of Felice/Kosseifi/Danyluk would still render claims 11 and 20 obvious, even as amended. 
Please see the updated § 103 rejections of claims 1-20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190279151 A1 to Felice et al. (Felice) in view of US 20170262798 A1 to Kosseifi et al. (Kosseifi), further in view of US 20180330322 A1 to Danyluk et al. (Danyluk), and even further in view of WO 2019232314 A1 to Haynes et al. (Haynes).

Claim 1: Felice teaches: 
A non-transitory computer program product having a computer-readable storage medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising: one or more executable portions (Felice: ¶ 0034-0035 showing computer readable medium storing executable instructions for execution by a processor) configured to: 
determine that a carrier computing entity (Felice: ¶ 0068-0071 describing delivery agent camera device, which may be a smartphone or wireless device containing a camera) is within a wireless communications range of a wireless network that is associated with the customer computing entity (Felice: ¶ 0015, ¶ 0022-0023, ¶ 0055-0056, ¶ 0064-0070 showing determining that a delivery agent device in within range of a wireless network; see ¶ 0025, ¶ 0028 showing customer device communicating with lock alarm system and also ¶ 0015-0018, ¶ 0072 showing the lock alarm system is also a customer computing entity associated with the wireless network), 
wherein the carrier computing entity is a mobile device (Felice: at least ¶ 0015-0018, ¶ 0071 specifying mobile/wireless device); 
authorize the carrier computing entity to connect to the wireless network that is associated with the customer computing entity (Felice: ¶ 0055-0056, ¶ 0064-0070, ¶ 0072-0073 showing authentication of the delivery agent using lock alarm data, e.g. Wi-Fi password used for connection between the delivery agent device and the customer’s wireless network associated with the lock alarm system at the delivery point); 
in response to the carrier computing entity being authorized, obtain package information associated with a package (Felice: ¶ 0118 after connection of the carrier device to the network using lock alarm data, packages may be scanned; also see ¶ 0022-0025 showing delivery is made and package information received after carrier device connects to Wi-Fi network of the customer), 

With respect to the following limitations, while Felice teaches a delivery agent computing device connecting with a recipient user’s home network as seen above, Felice does not explicitly teach the following. However, Kosseifi teaches: 
wherein the package is physically associated with a carrier transmitter device (Kosseifi: ¶ 0022 “wireless security device 28 integrated within, or attached to, the package 20” and “UPS® or FEDEX® delivery driver activates the wireless security device 28”); 
determine that the carrier transmitter device physically associated with the package is detected within the wireless communications range of the wireless network that is associated with the customer computing entity (Kosseifi: ¶ 0023 “the wireless security device 28 establishes wireless communication 42 with a security controller 44; also see ¶ 0048 “the wireless security device 28 may request access to the recipient's residential or business WI-FI® communications network 100 using the service set identifier (“SSID”) 220 recognized by the security controller 44…the security controller 44 may immediately entrust the wireless security device 28 and begin monitoring its wireless presence”); 
activate direct monitoring of the package by the customer computing entity (Kosseifi: ¶ 0023 “the security controller 44 also monitors a wireless presence of the wireless security device 28” and ¶ 0048 “the security controller 44 may immediately entrust the wireless security device 28 and begin monitoring its wireless presence”); 
monitor the carrier transmitter device physically associated with the package detected within the wireless communications range using the customer computing entity (Kosseifi: at least ¶ 0023-0024, ¶ 0039, ¶ 0048 showing monitoring the wireless security device associated with the package that is connected to the wireless network, by the security controller), 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the monitoring of a carrier transmitter device attached to the delivered package based on a connection to a wireless network of Kosseifi in the package delivery security system of Felice with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to protect the package 20 from theft” (Kosseifi: ¶ 0023). In addition, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the limitations: 
wherein the customer computing entity communicates connectivity data of the carrier transmitter device to a cloud-based application; 
determine, by the cloud-based application, an unauthorized removal of the package occurs based on a change in connectivity in the connectivity data of the carrier transmitter device associated with the package (…); 
Kosseifi, as cited above, teaches monitoring whether or not the carrier transmitter device is still detected over the network, and further teaches that the security controller determines that an authorized removal of the package occurs based on a change in connectivity in the connectivity data of the carrier transmitter device associated with the package (Kosseifi: ¶ 0023-0024, ¶ 0039, ¶ 0048). Therefore Felice/Kosseifi merely lack an explicit teaching that data can be transmitted to a cloud-based server that is processed to indicate parcel theft. However, Danyluk teaches a cloud-based monitoring system that receives and processes data from monitoring devices located at a package delivery location in order to determine whether or not an unauthorized removal, i.e. theft, of the package occurs (Danyluk: ¶ 0026 showing cloud-based monitoring system that receives the transmitted data; ¶ 0038, ¶ 0047-0048 showing determination of theft based on the received data; ¶ 0050-0070 further discussing cloud implementation). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the transmission of monitoring data to a cloud server that determines that theft has occurred of Danyluk in the package delivery security system of Felice/Kosseifi with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “Current package delivery tracking systems allow an intended recipient of a package to determine when a package has been delivered, but these systems are not able to notify an intended recipient if a delivered package has been stolen or tampered with” (Danyluk: ¶ 0004). 

With respect to the limitation: 
determining, by the cloud-based application, an unauthorized removal of the package (…) based on an absence of a customer-input package retrieval indicator from a customer associated with the package
	As already discussed in the limitation above, Kosseifi teaches that the security controller determines that an authorized removal of the package occurs based on a change in connectivity in the connectivity data of the carrier transmitter device associated with the package (Kosseifi: ¶ 0023-0024, ¶ 0039, ¶ 0048), while Danyluk is cited as teaching a cloud-based monitoring system that receives and processes data from monitoring devices located at a package delivery location in order to determine whether or not an unauthorized removal, i.e. theft, of the package occurs (Danyluk: ¶ 0026 showing cloud-based monitoring system that receives the transmitted data; also see ¶ 0038, ¶ 0047-0048, ¶ 0050-0070). Felice does not explicitly teach determining an unauthorized removal of the package based on an absence of a customer-input package retrieval indicator from a customer associated with the package, however, Kosseifi further teaches determining an unauthorized removal of the package based on an absence of a customer-input package retrieval indicator from a customer associated with the package (Kosseifi: ¶ 0026 showing when a recipient’s smartphone and wireless security device have established communication, the smartphone may send or confirm the security credentials that are associated with the rightful recipient…and that once the security precautions are disabled, the addressee may claim or accept and move the package 20 without generating the alarm; however, also in ¶ 0026, Kosseifi teaches that “if the smartphone 72 cannot satisfy the security credentials 36 established during the initial activation 30, theft may be inferred” and therefore determining that theft has occurred, i.e. the unauthorized removal is based on an absence of the security credentials for allowing the customer to retrieve the package), which as per Danyluk above the determining step could be implemented on a cloud-based system.  
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determination that theft has occurred based on the smartphone not satisfying security credentials as the rightful recipient of the package of Kosseifi in the package delivery security system of Felice/Kosseifi/Danyluk with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to protect the package 20 from theft” (Kosseifi: ¶ 0023). In addition, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the following limitations, Felice does not explicitly teach, however, Kosseifi further teaches: 
in response to determining the unauthorized removal of the package, generate an alert (Kosseifi: ¶ 0025 generating the alert/alarm in response to detecting unauthorized removal); 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the generation of an alert in response to detecting an unauthorized removal of a package of Kosseifi in the package delivery security system of Felice/Kosseifi/Danyluk, for the same reasons described in the limitations above.

With respect to the following limitation, While Kosseifi teaches the generation of an alert as seen above, Felice/Kosseifi do not explicitly teach communicating the alert to a customer associated with the package. However, Danyluk teaches: 
communicate the alert to the customer that is associated with the package (Danyluk: Fig. 4 step 318 as described in ¶ 0038 and Fig. 5 step 408 as described in ¶ 0047 showing notifications of the removal of the package are sent to the user; also see ¶ 0044-0046 clarifying the user is the homeowner/recipient of the particular package) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included transmitting an alert indicating removal of the package to the user of Danyluk in the package delivery security system of Felice/Kosseifi/Danyluk with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “Current package delivery tracking systems allow an intended recipient of a package to determine when a package has been delivered, but these systems are not able to notify an intended recipient if a delivered package has been stolen or tampered with” (Danyluk: ¶ 0004). 

With respect to the following limitation, while Danyluk teaches communicating an alert to the customer/recipient of the package indicating removal, i.e. possible theft, of the package (Danyluk: Fig. 4 step 318 as described in ¶ 0038 and Fig. 5 step 408 as described in ¶ 0047), Felice/Kosseifi/Danyluk do not explicitly teach the alert including a request asking whether the customer is responsible for taking the package and receiving a response indicating whether the customer is responsible for taking the package. However, Haynes teaches: 
wherein the alert includes a request for the customer to indicate whether the customer is responsible for the unauthorized removal of the package (Haynes: ¶ 0032 showing “the tracking device…monitors the parcel 42 for unauthorized removal from the destination location (e.g., theft)”, and ¶ 0034 showing after the parcel is successfully delivered, “When the tracking device 20 detects movement, it can query the intended recipient (e.g., via the GUI on the remote computing device 36b) to confirm whether the parcel is in the recipient’s possession”); 
and in response to communicating the alert, receive a response from the customer that indicates whether the customer is responsible for the unauthorized removal of the package (Haynes: ¶ 0034 showing “If the recipient confirms that the parcel 42 is in the recipient’s possession, the tracking device 20 can stop operating in the supervisory mode (50) and can send a delivery confirmation to the shipper (52) to notify the shipper that the parcel 42 has been successfully delivered…If the recipient indicates that the parcel 42 is not in the recipient’s possession, the tracking device 20 can initiate tracking of the parcel…If there is no response from the recipient within a predefined amount of time, the tracking device 20 can initiate tracking of the parcel 42 (60). During tracking of the parcel 42, a report can be transmitted to the police (62)”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the alert upon movement of the package querying the recipient if they are the one in possession of the package of Haynes in the package delivery security system of Felice/Kosseifi/Danyluk with a reasonable expectation of success of arriving at the claimed invention, with the motivation to detect and report potential theft (Haynes: ¶ 0032, ¶ 0034). Additionally, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Examiner’s Note: The limitations regarding the alert including “a request for the customer to indicate whether the customer is responsible for the unauthorized removal of the package” is interpreted in light of applicant’s specification at ¶ 0114 (“Additionally or alternatively, prior to communicating an alert to a law enforcement entity, the application may send an alert to a computing device or mobile device of a customer requesting that the customer confirm that they are not the person responsible for the movement of the package 912… The customer may provide an indication in response to the alert, wherein the indication indicates that either the customer is performing the package retrieval or is not, in embodiments. For example, as shown in FIG. 10, the alert may include a text and/or a voice message "Are you retrieving the package right now?" with selectable "Yes" and "No" options provided via graphical user interface”) and ¶ 0130 (“Additionally or alternatively, prior to communicating an alert to a law enforcement entity, the application may send an alert to a computing device or mobile device of a customer requesting that the customer confirm that they are not the person responsible for the movement of the package 912…”). The examiner notes that the detection/alert of an “unauthorized removal” as described in, for example, ¶ 0112-0115, ¶ 0129-0130, and Fig. 10 is not yet actually confirmed to be unauthorized but merely corresponds to a detection/alert that the package removal has been removed or taken, i.e. the alert is sent to the recipient’s device confirm whether it was an unauthorized or authorized removal.

Claim 2: Felice/Kosseifi/Danyluk/Haynes teach claim 1. Felice, as modified above, further teaches: 
wherein the one or more executable portions are configured to obtain an authentication identifier that authorizes the carrier computing entity to connect to one or more of the wireless network or the customer computing entity (Felice: ¶ 0066-0068 and ¶ 0113-0117 showing lock-alarm data such as token or password and user profile including, for example Wi-Fi password, is obtained, which is used to authenticate the delivery agent device to connect to the network and to access the lock alarm system; also see ¶ 0134-0141) 

Claim 3: Felice/Kosseifi/Danyluk/Haynes teach claim 1. Felice, as modified above, further teaches: 
wherein the one or more executable portions are configured to obtain an authentication identifier based on receipt of label information corresponding to the package, the label information provided via the carrier computing entity (Felice: ¶ 0065-0068 and ¶ 0134-0141 showing, as above, the lock-alarm token/data packet, i.e. authentication identifier, is transmitted to the delivery agent device in response to an out for delivery scan; also see ¶ 0084-0088, ¶ 0090)

Claim 4: Felice/Kosseifi/Danyluk/Haynes teach claim 1. Felice, as modified above, further teaches: 
wherein the one or more executable portions are configured to obtain a predetermined authentication identifier (Felice: ¶ 0066-0068, ¶ 0084-0088, ¶ 0090 and ¶ 0113-0117 showing obtaining the lock alarm token and user profile data including authentication information, e.g. Wi-Fi password; also see ¶ 0055-0056 and ¶ 0067 showing the lock alarm token and user profile data, i.e. authentication identifier, is predetermined before the delivery) that is associated with the package prior to detection of the package (Felice: ¶ 0055-0056 and ¶ 0067 showing the authentication information determined and associated with an order number or tracking number prior to the delivery of the package to the destination, i.e. detection of the package at the delivery destination)

Claim 5: Felice/Kosseifi/Danyluk/Haynes teach claim 4. Felice, as modified above, further teaches: 
wherein the predetermined authentication identifier that is associated with the package is generated by a carrier, a customer, or a user prior to detection of the package (Felice: ¶ 0055-0056, ¶ 0066-0068 as above showing the predetermined authentication information/identifiers; and also see ¶ 0128-0135 showing the customer profile with lock ID data alarm codes, Wi-Fi login is created, and the tracking number for the shipment is added to the customer profile prior to the delivery of the package to the delivery destination)

Claim 6: Felice/Kosseifi/Danyluk/Haynes teach claim 1. Felice, as modified above, further teaches: 
wherein the one or more executable portions are configured to: obtain an authentication identifier for facilitating a connection of the carrier computing entity to the wireless network that is associated with the customer computing entity (Felice: ¶ 0109, ¶ 0113, ¶ 0115-0116 showing accessing and obtaining authentication data including delivery point network access data, e.g. at least Wi-Fi network and password info, and lock alarm token information); 
communicate the authentication identifier obtained to the customer computing entity for authentication (Felice: ¶ 0087-0089 and ¶ 0116-0118 showing transmission of the delivery point network access data, e.g. user name/password and lock alarm token from the delivery agent device for authentication by the communication network and the lock alarm system);
facilitate a connection of the carrier computing entity with the wireless network that is associated with the customer computing entity (Felice: Fig. 5, 560 and ¶ 0116 showing delivery agent connect to the network) 
receive a notification from the customer computing entity that confirms authorization of the authentication identifier (Felice: Fig. 5, 564 and ¶ 0117 and ¶ 0088-0089 showing use of both the network access data to connect and the delivery data to disarm the system are used to authorize the delivery agent, which causes the lock alarm system/network of the customer to send a notification to the customer in ¶ 0073, ¶ 0078, ¶ 0089, 0118; alternatively, also see ¶ 0055 which specifies “before any entry to a designated point of delivery (e.g. the user's home), a final notice to and/or authorization from the user is required for entry of the delivery agent to the home. Upon the customer giving this authorization, an unlock token is transmitted and the door unlocks allowing entry to the home);
and initiate monitoring of the package subsequent to the connection of the carrier computing entity with the wireless network (Felice: ¶ 0116-0119 showing after connection to the network by the delivery agent device, recording of the delivery begins; and also see ¶ 0122 the point of delivery lock alarm system is armed and locked)

Claim 8: Felice/Kosseifi/Danyluk/Haynes teach claim 1. Felice, as modified above, further teaches: 
wherein the carrier computing entity is authorized to connect to the wireless network responsive to determining, using the package information, that the package is anticipated for delivery (Felice: ¶ 0065-0068 and ¶ 0134-0141 showing the information used to connect to the home network is transmitted to the delivery agent device in response to a delivery scan or out for delivery scan; also see ¶ 0084-0088, ¶ 0090)

Claim 9: Felice/Kosseifi/Danyluk/Haynes teach claim 1. With respect to the following limitation, Felice does not explicitly teach, however, Kosseifi teaches: 
wherein the one or more executable portions are configured to monitor the package by receiving one or more indications that specify whether the package is within the wireless communications range of the wireless network that is associated with the customer computing entity (Kosseifi: ¶ 0048 showing monitoring wireless presence based on the package wireless security device being connected to the wireless network and detected by the security controller; also see ¶ 0039)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included tracking the wireless presence of the wireless security device of the package on the network, thereby specifying whether a package is still detected of Kosseifi in the package delivery security system of Felice/Kosseifi/Danyluk/Haynes for the same reasons described in claim 1 above. 

Claim 10: Felice/Kosseifi/Danyluk/Haynes teach claim 9. With respect to the following limitation, Felice does not explicitly teach, however, Kosseifi teaches:
wherein the one or more indications are received from the customer computing entity (Kosseifi: ¶ 0023 “the wireless security device 28 establishes wireless communication 42 with a security controller 44…then, the security controller 44 also monitors a wireless presence of the wireless security device 28”; ¶ 0039, 0048 showing security controller monitors wireless presence based on the package wireless security device being connected to the wireless network and detected by the security controller, and also see ¶ 0025, ¶ 0027 showing security controller, i.e. customer computing entity, may output indication or alarm that the security device of the package is no longer detected and that the package may be stolen)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included monitoring the wireless presence of the wireless security device of the package on the network, thereby specifying whether a package is still detected of Kosseifi in the package delivery security system of Felice/Kosseifi/Danyluk/Haynes for the same reasons described in claim 1 above. 

Claims 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190279151 A1 to Felice et al. (Felice) in view of US 20170262798 A1 to Kosseifi et al. (Kosseifi), and further in view of US 20180330322 A1 to Danyluk et al. (Danyluk).

Claim 11: Felice teaches: 
A computer-implemented method (Felice: ¶ 0034-0035 showing methods implemented in software as instructions for execution by a processor), the method comprising: 
determining, by a [cloud-based] application in communication with a customer computing entity (Felice: ¶ 0034-0036), that a carrier computing entity (Felice: ¶ 0068-0071 describing delivery agent camera device, which may be a smartphone or wireless device containing a camera) is within a wireless communications range of a wireless network that is associated with the customer computing entity (Felice: ¶ 0015, ¶ 0022-0023, ¶ 0055-0056, ¶ 0064-0070 showing determining that a delivery agent device in within range of a wireless network; see ¶ 0025, ¶ 0028 showing customer device communicating with lock alarm system and also ¶ 0015-0018, ¶ 0072 showing the lock alarm system is also a customer computing entity associated with the wireless network), 
wherein the carrier computing entity is a mobile device (Felice: at least ¶ 0015-0018, ¶ 0071 specifying mobile/wireless device); 
authorizing, by the [cloud-based] application, the carrier computing entity to connect to the wireless network that is associated with the customer computing entity (Felice: ¶ 0055-0056, ¶ 0064-0070, ¶ 0072-0073 showing authentication of the delivery agent using lock alarm data, e.g. Wi-Fi password used for connection between the delivery agent device and the customer’s wireless network associated with the lock alarm system at the delivery point); 
in response to the carrier computing entity being authorized, obtaining package information from one or more of the carrier computing entity or the customer computing entity, wherein the package information corresponds to a package (Felice: ¶ 0118 after connection of the carrier device to the network using lock alarm data, packages may be scanned; also see ¶ 0022-0025 showing delivery is made and package information received after carrier device connects to Wi-Fi network of the customer), 

With respect to the following limitations, while Felice teaches a delivery agent computing device connecting with a recipient user’s home network as seen above, Felice does not explicitly teach the following. However, Kosseifi teaches: 
and wherein the package is physically associated with a carrier transmitter device (Kosseifi: ¶ 0022 “wireless security device 28 integrated within, or attached to, the package 20” and “UPS® or FEDEX® delivery driver activates the wireless security device 28”); 
determining, by the application, that the carrier transmitter device physically associated with the package is detected within the wireless communications range of the wireless network that is associated with the customer computing entity (Kosseifi: ¶ 0023 “the wireless security device 28 establishes wireless communication 42 with a security controller 44; also see ¶ 0048 “the wireless security device 28 may request access to the recipient's residential or business WI-FI® communications network 100 using the service set identifier (“SSID”) 220 recognized by the security controller 44…the security controller 44 may immediately entrust the wireless security device 28 and begin monitoring its wireless presence”); 
activate direct monitoring of the package by the customer computing entity (Kosseifi: ¶ 0023 “the security controller 44 also monitors a wireless presence of the wireless security device 28” and ¶ 0048 “the security controller 44 may immediately entrust the wireless security device 28 and begin monitoring its wireless presence”); 
monitoring the carrier transmitter device physically associated with the package detected within the wireless communications range using the customer computing entity (Kosseifi: at least ¶ 0023-0024, ¶ 0039, ¶ 0048 showing monitoring the wireless security device associated with the package that is connected to the wireless network, by the security controller), 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the monitoring of a carrier transmitter device attached to the delivered package based on a connection to a wireless network of Kosseifi in the package delivery security system of Felice with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to protect the package 20 from theft” (Kosseifi: ¶ 0023). In addition, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the limitations: 
a cloud-based application in communication with a customer computing entity 
determining, by the cloud-based application, an unauthorized removal of the package occurs based on a change in connectivity in the connectivity data of the carrier transmitter device associated with the package (…); 
Felice, as seen above, teaches an application implemented on a server/computing device in communication over a network (Felice: ¶ 0034-0036). Kosseifi, as cited above, teaches monitoring whether or not the carrier transmitter device is still detected over the network, and further teaches that the security controller determines that an authorized removal of the package occurs based on a change in connectivity in the connectivity data of the carrier transmitter device (Kosseifi: ¶ 0023-0024, ¶ 0039, ¶ 0048). Therefore Felice/Kosseifi merely lack an explicit teaching that the server or device may be a cloud-based server, and that the cloud-based server determines the unauthorized removal of the package to indicate parcel theft. However, Danyluk teaches a cloud-based monitoring system (Danyluk: ¶ 0026 showing cloud-based monitoring system that receives the transmitted data; ¶ 0038, ¶ 0047-0048 showing determination of theft based on the received data; ¶ 0050-0070 further discussing cloud implementation) that receives and processes data from monitoring devices located at a package delivery location  in order to determine whether or not an unauthorized removal, i.e. theft, of the package occurs (Danyluk: ¶ 0026 showing cloud-based monitoring system that receives the transmitted data; ¶ 0038, ¶ 0047-0048 showing determination of theft based on the received data; ¶ 0050-0070 further discussing cloud implementation). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the transmission of monitoring data to a cloud server that determines that theft has occurred of Danyluk in the package delivery security system of Felice/Kosseifi with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “Current package delivery tracking systems allow an intended recipient of a package to determine when a package has been delivered, but these systems are not able to notify an intended recipient if a delivered package has been stolen or tampered with” (Danyluk: ¶ 0004). 

With respect to the limitation: 
determining, by the cloud-based application, an unauthorized removal of the package (…) based on an absence of a customer-input package retrieval indicator from a customer associated with the package
	As already discussed in the limitation above, Kosseifi teaches that the security controller determines that an authorized removal of the package occurs based on a change in connectivity in the connectivity data of the carrier transmitter device associated with the package (Kosseifi: ¶ 0023-0024, ¶ 0039, ¶ 0048), while Danyluk is cited as teaching a cloud-based monitoring system that receives and processes data from monitoring devices located at a package delivery location in order to determine whether or not an unauthorized removal, i.e. theft, of the package occurs (Danyluk: ¶ 0026 showing cloud-based monitoring system that receives the transmitted data; also see ¶ 0038, ¶ 0047-0048, ¶ 0050-0070). Felice does not explicitly teach determining an unauthorized removal of the package based on an absence of a customer-input package retrieval indicator from a customer associated with the package, however, Kosseifi further teaches determining an unauthorized removal of the package based on an absence of a customer-input package retrieval indicator from a customer associated with the package (Kosseifi: ¶ 0026 showing when a recipient’s smartphone and wireless security device have established communication, the smartphone may send or confirm the security credentials that are associated with the rightful recipient…and that once the security precautions are disabled, the addressee may claim or accept and move the package 20 without generating the alarm; however, also in ¶ 0026, Kosseifi teaches that “if the smartphone 72 cannot satisfy the security credentials 36 established during the initial activation 30, theft may be inferred” and therefore determining that theft has occurred, i.e. the unauthorized removal is based on an absence of the security credentials for allowing the customer to retrieve the package), which as per Danyluk above the monitoring could be implemented as a cloud-based system.  
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determination that theft has occurred based on the smartphone not satisfying security credentials as the rightful recipient of the package of Kosseifi in the package delivery security system of Felice/Kosseifi/Danyluk with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to protect the package 20 from theft” (Kosseifi: ¶ 0023). In addition, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the following limitations, Felice does not explicitly teach, however, Kosseifi further teaches: 
in response to determining the unauthorized removal of the package, generating an alert (Kosseifi: ¶ 0025 generating the alert/alarm in response to detecting unauthorized removal); 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the generation of an alert in response to detecting an unauthorized removal of a package of Kosseifi in the package delivery security system of Felice/Kosseifi/Danyluk, for the same reasons described in the limitations above.

With respect to the following limitation, While Kosseifi teaches the generation of an alert as seen above, Felice/Kosseifi do not explicitly teach communicating the alert to a customer associated with the package. However, Danyluk teaches: 
communicating the alert to the customer that is associated with the package (Danyluk: Fig. 4 step 318 as described in ¶ 0038 and Fig. 5 step 408 as described in ¶ 0047 showing notifications of the removal of the package are sent to the user; also see ¶ 0044-0046 clarifying the user is the homeowner/recipient of the particular package) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included transmitting an alert indicating removal of the package to the user of Danyluk in the package delivery security system of Felice/Kosseifi/Danyluk with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “Current package delivery tracking systems allow an intended recipient of a package to determine when a package has been delivered, but these systems are not able to notify an intended recipient if a delivered package has been stolen or tampered with” (Danyluk: ¶ 0004). 

Claim 12: Felice/Kosseifi/Danyluk teach claim 11. Felice, as modified above, further teaches: 
wherein the customer computing entity includes one or more devices (Felice: ¶ Fig. 4, 420 lock/alarm, 430 communication network, and 440 point of delivery camera described in ¶ 0102-0104 and see ¶ 0072-0073 lock-alarm system and various other devices at the point of delivery and connected to the wireless communication network; the examiner also notes that Kosseifi, as already applied above, also teaches security controller as in ¶ 0023-0024), 
the one or more devices including at least one of a camera, a thermal sensor, an infrared sensor, an audio sensor, or a motion sensor configured to monitor a delivery location associated with a particular customer (Felice: ¶ 0104, Fig. 4 showing camera 440; note: though not required, Kosseifi also teaches a digital video camera and audio sensor in ¶ 0025, and a motion sensor in ¶ 0027 and Figs. 4-5)

Claim 13: Felice/Kosseifi/Danyluk teach claim 11. Felice, as modified above, further teaches: 
wherein determining that the carrier computing entity is within the wireless communications range of the wireless network comprises receiving an indication from the customer computing entity that the carrier computing entity is detected within the wireless communications range via one or more sensors communicatively coupled to the carrier computing entity (Felice: ¶ 0087-0089, Fig. 2B step 260-264 showing after delivery agent comes within threshold range of the wireless network and connects to the network for authentication, video is recorded, which as per ¶ 0089 may be a sensor/camera mounted at the point of delivery; also see ¶ 0089 showing customer notified upon delivery)

Claim 14: Felice/Kosseifi/Danyluk teach claim 11. With respect to the limitation: 
wherein the package is automatically monitored responsive to receiving an instruction from the carrier computing entity to initiate monitoring the package 
Felice teaches that upon completion of delivery, the delivery agent exits the delivery point and uses a button to reactivate and arm the lock/alarm system (Felice: ¶ 0077-0078, ¶ 0122, ¶ 0144-0146). However, to the extent that Felice does not explicitly teach the instruction is to initiate automatic monitoring of the package, Kosseifi teaches that “the UPS® or FEDEX® delivery driver activates the wireless security device 28” (Kosseifi: ¶ 0022; also see ¶ 0039, ¶ 0048) wherein “The delivery driver, for example, may use a handheld transmitter 150…the handheld transmitter 150 may wirelessly send an activation signal 152 to the wireless security device 28” (Kosseifi: ¶ 0035), and in response to the activation signal, monitoring of the package is automatically initiated (Kosseifi: ¶ 0023-0024, ¶ 0035, ¶ 0039, ¶ 0048). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included sending the activation signal to the wireless security device by the carrier computing entity, thereby initiating monitoring of the package of Kosseifi in the package delivery security system of Felice/Kosseifi/Danyluk for the same reasons described in claim 1 above. 

Claim 15: Felice/Kosseifi/Danyluk teach claim 11. Felice does not explicitly teach, however, Kosseifi teaches: 
wherein the package is automatically monitored responsive to receiving an instruction from the customer computing entity to initiate monitoring the package (Kosseifi: ¶ 0027 showing security system may also detect the package using sensory output to confirm delivery, and then use wireless detection to detect movement/removal of the package, which as seen in ¶ 0039, ¶ 0048 showing security controller establishes communication/connection with the wireless security device of the package, thereby initiating automatic monitoring)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the initiation of monitoring upon the security controller, i.e. customer computing entity, establishing connection with the package security device and thereby initiating monitoring of the package of Kosseifi in the package delivery security system of Felice/Kosseifi/Danyluk for the same reasons described in claim 1 above. 

Claim 16: Felice/Kosseifi/Danyluk teach claim 11. With respect to the following limitation, Felice does not explicitly teach, however, Kosseifi does teach: 
wherein the package is automatically monitored responsive to determining that the package associated with the package information is within the wireless communications range of the wireless network (Kosseifi: ¶ 0048 “the wireless security device 28 may request access to the recipient's residential or business WI-FI® communications network 100 using the service set identifier (“SSID”) 220 recognized by the security controller 44…the security controller 44 may immediately entrust the wireless security device 28 and begin monitoring its wireless presence”; also see ¶ 0023)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included automatically monitoring the package when the package is within the wireless communications range of the wireless network of Kosseifi in the package delivery security system of Felice/Kosseifi/Danyluk for the same reasons described in claim 1 above. 

Claim 17: Felice/Kosseifi/Danyluk teach claim 11. Felice, as modified above, further teaches:
connecting the carrier computing entity to the customer computing entity based on authorizing the authentication identifier (Felice: ¶ 0087-0088 and ¶ 0116-0117 as above showing delivery agent device authorized to connect based on the network access data; also generally see ¶ 0015-0018, ¶ 0066-0068, ¶ 0084-0088, ¶ 0090 and ¶ 0113-0117, ¶ 0125)

Claim 19: Felice/Kosseifi/Danyluk teach claim 11. Felice, as modified above, further teaches: 
wherein the carrier computing entity is authorized to connect to the wireless network responsive to determining, using the package information, that the package is anticipated for delivery (Felice: ¶ 0065-0067, ¶ 0084-0086, ¶ 0134-0139 showing out for delivery or delivery scan causes authentication information for connecting to the wireless network to be transmitted to the delivery agent device) 

Claim 20: Felice teaches: 
A system (Felice: ¶ 0011-0012) comprising: 
a [cloud-based] application executed by one or more processors, the application performing (Felice: ¶ 0034-0036 showing software instructions executed by one or more processors): 
based on information received via a customer computing entity, determining that a carrier computing entity is within a wireless communications range of a wireless network associated with the customer computing entity (Felice: ¶ 0015, ¶ 0022-0023, ¶ 0055-0056, ¶ 0064-0070 showing determining that a delivery agent device in within range of a wireless network; see ¶ 0025, ¶ 0028 showing customer device communicating with lock alarm system and also ¶ 0015-0018, ¶ 0072 showing the lock alarm system is also a customer computing entity associated with the wireless network), 
wherein the carrier computing entity is a portable device (Felice: ¶ 0068-0071 describing delivery agent camera, which may be a smartphone or wireless device containing a camera); 
obtaining an authentication identifier from the carrier computing entity that authorizes the carrier computing entity to connect to the wireless network associated with the customer computing entity (Felice: ¶ 0087-0088 and ¶ 0116 showing carrier computing entity used to connect to wireless network by using the delivery point network access data, which includes for example a Wi-Fi network password); 
authorizing the carrier computing entity to connect to the wireless network based on the authentication identifier (Felice: ¶ 0087-0088 and ¶ 0116-0117 as above showing delivery agent device authorized to connect based on the network access data; also generally see ¶ 0015-0018, ¶ 0125); 
in response to connecting the carrier computing entity and wireless network, obtaining package information from the carrier computing entity, the package information identifying the package (Felice: ¶ 0118 after connection of the carrier device to the network using lock alarm data, packages may be scanned; also see ¶ 0022-0025 showing delivery is made and package information received after carrier device connects to Wi-Fi network of the customer)

With respect to the following limitations, Felice does not explicitly teach, however, Kosseifi teaches: 
a carrier transmitter device (Kosseifi: ¶ 0022-0023 wireless security device attached to package and activated by carrier); and 
(the package information…) identifying the carrier transmitter device affixed to the package (Kosseifi: ¶ 0035, ¶ 0048 showing activation and security credentials for the wireless security device received during activation)
determining that the carrier transmitter device affixed to the package is detected within the wireless communications range of the wireless network based on detection of the carrier transmitter device affixed to the package by the customer computing entity (Kosseifi: ¶ 0023 “the wireless security device 28 establishes wireless communication 42 with a security controller 44; also see ¶ 0048 “the wireless security device 28 may request access to the recipient's residential or business WI-FI® communications network 100 using the service set identifier (“SSID”) 220 recognized by the security controller 44…the security controller 44 may immediately entrust the wireless security device 28 and begin monitoring its wireless presence”); 
activating direct monitoring of the carrier transmitter device by the customer computing entity (Kosseifi: ¶ 0023 “the security controller 44 also monitors a wireless presence of the wireless security device 28” and ¶ 0048 “the security controller 44 may immediately entrust the wireless security device 28 and begin monitoring its wireless presence”); 
monitoring the carrier transmitter device affixed to the package detected within the wireless communications range of the wireless network using the customer computing entity (Kosseifi: at least ¶ 0023-0024, ¶ 0039, ¶ 0048 showing monitoring the wireless security device associated with the package that is connected to the wireless network, by the security controller); 
determining an unauthorized removal of the package when a change in connectivity of the carrier transmitter device is detected based on the monitoring of the carrier transmitter device affixed to the package (Kosseifi: ¶ 0023-0024, ¶ 0039, ¶ 0048 showing determining an unauthorized removal of the package based on a change in connectivity of the wireless security device of the package) and based on an absence of a customer-input package retrieval indicator from a customer associated with the package (Kosseifi: ¶ 0026 showing when a recipient’s smartphone and wireless security device have established communication, the smartphone may send or confirm the security credentials that are associated with the rightful recipient…and that once the security precautions are disabled, the addressee may claim or accept and move the package 20 without generating the alarm; however, also in ¶ 0026, Kosseifi teaches that “if the smartphone 72 cannot satisfy the security credentials 36 established during the initial activation 30, theft may be inferred” and therefore determining that theft has occurred, i.e. “unauthorized removal,” the unauthorized removal is based on an absence of the security credentials for allowing the customer to retrieve the package); 
in response to determining the unauthorized removal of the package, generating an alert, the alert indicating the unauthorized removal of the package (Kosseifi: ¶ 0025 generating the alert/alarm in response to detecting unauthorized removal); and
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the identification of the carrier transmitter device and functions for monitoring of the carrier transmitter device attached to the delivered package based on a connection to a wireless network of Kosseifi in the package delivery security system of Felice with a reasonable expectation of success of arriving at the claimed invention, with the motivation “to protect the package 20 from theft” (Kosseifi: ¶ 0023). In addition, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the limitation: 
a cloud-based server application executed by one or more processors
Felice teaches cloud servers for storing data ((Felice: ¶ 0025, ¶ 0028), but Felice/Kosseifi do not explicitly teach the monitoring application running on a cloud based server being executed by one or more processors. However, Danyluk teaches a cloud-based server implementing a monitoring system for monitoring package deliveries (Danyluk: ¶ 0026 showing cloud-based monitoring system that receives the transmitted data; ¶ 0038, ¶ 0047-0048 showing determination of theft based on the received data; ¶ 0050-0070 further discussing cloud implementation). One of ordinary skill in the art would recognize that the substitution of a cloud based server for a general computer/server for performing processing of the claimed functions would be an obvious modification, since each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another (i.e. the substitution of a cloud based server of Danyluk for the server/general purpose computer implementation of Felice/Kosseifi) producing a predictable result renders the claim obvious. 

With respect to the remaining limitation: 
communicating the alert to the customer that is associated with the package (Danyluk: Fig. 4 step 318 as described in ¶ 0038 and Fig. 5 step 408 as described in ¶ 0047 showing notifications of the theft/stolen package are sent to the user; also see ¶ 0044-0046 clarifying the user is the homeowner/recipient of the particular package) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included transmitting an alert that theft has occurred to the user of Danyluk in the package delivery security system of Felice/Kosseifi/Danyluk with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “Current package delivery tracking systems allow an intended recipient of a package to determine when a package has been delivered, but these systems are not able to notify an intended recipient if a delivered package has been stolen or tampered with” (Danyluk: ¶ 0004). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190279151 A1 to Felice et al. (Felice) in view of US 20170262798 A1 to Kosseifi et al. (Kosseifi), further in view of US 20180330322 A1 to Danyluk et al. (Danyluk), even further in view of WO 2019232314 A1 to Haynes et al. (Haynes), and even further in view of US 20060092040 A1 to Fishkin et al. (Fishkin). 

Claim 7: Felice/Kosseifi/Danyluk/Haynes teach claim 1. With respect to the following limitations: 
wherein the change in connectivity is detected when at least one of: 
a wireless signal associated with the package is not detected within the wireless communications range of the wireless network that is associated with the customer computing entity for a defined period of time; 
a signal strength of the wireless signal associated with the package within the wireless communications range of the wireless network that is associated with the customer computing entity is decreasing over the defined period of time; or 
the wireless signal associated with the package within the wireless communications range of the wireless network that is associated with the customer computing entity is intermittently detected within the wireless communications range of the customer computing entity over the defined period of time
While Kosseifi teaches determining a change in connectivity when a wireless signal associated with the package is no longer detected within the wireless communications range of the wireless network that is associated with a customer computing entity (Kosseifi: ¶ 0023-0024, ¶ 0039, ¶ 0048 ) and further teaches the security device may also be capable of establishing the connection via RFID (Kosseifi: ¶ 0028-0030) -  Felice/Kosseifi/Danyluk/Haynes do not explicitly teach determining the signal is not detected for a defined period of time or detect a decreasing signal strength over a defined period of time constitutes a change in connectivity. However, Fishkin teaches detecting a change in connectivity involves detecting a decreasing signal strength from a tag over a measured period of time (Fishkin: ¶ 0021-0025). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the detection of a decreasing signal strength of Fishkin in the package delivery monitoring system of Felice/Kosseifi/Danyluk/Haynes with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “a conventional system…provides no information about possible movement of the tagged item within that range” (Fishkin: ¶ 0001). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 20190279151 A1 to Felice et al. (Felice) in view of US 20170262798 A1 to Kosseifi et al. (Kosseifi), further in view of US 20180330322 A1 to Danyluk et al. (Danyluk), and even further in view of US 20060092040 A1 to Fishkin et al. (Fishkin). 

Claim 18: Felice/Kosseifi/Danyluk teach claim 11. With respect to the following limitations: 
wherein determining the unauthorized removal of the package based on the change in connectivity comprises determining that: a wireless signal associated with the package is not detected within the wireless communications range of the wireless network that is associated with a customer computing entity for a defined period of time; 
a signal strength of the wireless signal associated with the package within the wireless communications range of the wireless network that is associated with the customer computing entity is decreasing over the defined period of time; or 
the wireless signal associated with the package within the wireless communications range of the wireless network that is associated with the customer computing entity is intermittently detected within the wireless communications range of the customer computing entity over the defined period of time
While Kosseifi teaches determining a change in connectivity when a wireless signal associated with the package is no longer detected within the wireless communications range of the wireless network that is associated with a customer computing entity (Kosseifi: ¶ 0023-0024, ¶ 0039, ¶ 0048 ) and further teaches the security device may also be capable of establishing the connection via RFID (Kosseifi: ¶ 0028-0030) -  Felice/Kosseifi/Danyluk do not explicitly teach determining the signal is not detected for a defined period of time or detect a decreasing signal strength over a defined period of time constitutes a change in connectivity. However, Fishkin teaches detecting a change in connectivity involves detecting a decreasing signal strength from a tag over a measured period of time (Fishkin: ¶ 0021-0025). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the detection of a decreasing signal strength of Fishkin in the package delivery monitoring system of Felice/Kosseifi/Danyluk with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “a conventional system…provides no information about possible movement of the tagged item within that range” (Fishkin: ¶ 0001). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628